POPE, Circuit Judge
(concurring).
The main problem here, as I see it, is whether what was said in Romero v. International Terminal, U.S., 79 S.Ct. 468, requires a holding that Section 1331 of Title 28 does not confer jurisdiction on the court below.
I think Romero, in holding that Section 1331 does not give jurisdiction to a Federal District Court, sitting at law, over a seaman’s claims against his employer for a maritime tort, did not arrive at that conclusion because the authors of the Act of 1875 which set up the provisions here relevant could not then envision that some day it would be held, as in Pope & Talbot, Inc. v. Hawn, 346 U.S. 406, 74 S.Ct. 202, 206, 98 L.Ed. 143, that the right there upheld was a “federal right of recovery.” It seems self evident that when the Act of 1875 spoke of suits arising “under the Constitution or laws of the United States”, it was not speaking only of suits conceived of by the Act’s authors in 1875 as federal rights of recovery. The Act of course looked to the future.
The basis for Romero was quite different. As I read it, it proceeds upon the thesis that the 1875 Act did not contemplate inclusion therein of the “long established, smoothly functioning” maritime jurisdiction of the federal courts which had “been left unchanged since the Act of 1789.”
But what we have here is something quite different. Here the relief sought was injunction against a maritime tort. Relief of that character is wholly unknown to an admiralty court. This is not a case in respect to which “federal admiralty courts had been completely adequate to the task of protecting maritime rights rooted in federal law.” Therefore, the reason which induced the court to hold that the action in Romero was of a sort excepted from the grant of an “arising under” jurisdiction is absent here. If, as seems to be conceded, Romero establishes that jurisdiction under Section 1331 is subject to an implied exception as to cases falling within the admiralty or maritime jurisdiction, it follows that such exception should not apply here for this is not such a case, but rather a case unknown to admiralty.